Citation Nr: 0526920	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  03-32 132A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bulimia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.  In August 2004, the 
Board remanded the claim for further development.  The RO 
undertook such development and returned the claim to the 
Board in April 2005.

Correspondence from the veteran, received in February 2003, 
appears to indicate an intent to initiate a claim for service 
connection for a back disability, as a result of a parachute 
jump in service.  No action has been taken to date on this 
claim.  It is hereby referred back to the RO for appropriate 
disposition. 

FINDING OF FACT

The record does not show that the veteran has an acquired 
psychiatric disease compensable under VA regulations.

CONCLUSION OF LAW

A psychiatric disorder, to include bulimia, was not incurred 
or aggravated in the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 4.9, 4.127 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for service connection for bulimia.  In this context, the 
Board notes that a substantially complete application was 
received in October 2000.  In December 2000, prior to its 
adjudication of this claim, the AOJ provided notice to the 
claimant regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the claimant was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  He was also 
specifically notified of the types of evidence which would be 
helpful in deciding his claim.  Thus, the Board finds that 
the content and timing of the December 2000 notice comport 
with the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Service medical 
records have been obtained.  Relevant private medical records 
were secured.  The veteran was medically examined in 
conjunction with his claim. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Service Connection

The veteran contends that he developed the eating disorder of 
bulimia while in jump school during service, because he would 
be forced to eat very quickly, and then to run double-time 
back to barracks.  He reported that this running would cause 
him to  vomit each time upon his return. 

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

It is initially noted that service connection may be granted 
for diseases (but not defects) of congenital, developmental, 
or familial origin, if the evidence as a whole establishes 
that the conditions in question were incurred or aggravated 
during service.  VAOPGCPREC 82-90 (July 18, 1990).  
Personality disorders, however, are not diseases or injuries 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9; see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Nevertheless, 
disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2004).

In this case, the record does not establish a diagnosis of a 
mental disorder superimposed upon the veteran's personality 
disorder.  Service medical records are negative for treatment 
of bulimia or other psychiatric disorder.  However, these 
records do note that in June 1966, the veteran was considered 
"emotionally unstable" and was recommended for 
administrative discharge.  The veteran separated from 
service, effective August 1966.

In May 1968, the veteran underwent VA neuropsychiatric 
examination, in conjunction with a previous claim.  His chief 
complaint was that he was "a nervous person" and that when 
he overeats, he vomits.  Upon examination, the diagnosis 
noted was emotionally unstable personality with associated 
anxiety symptoms.  

Records since service include extensive treatment for reflex 
sympathetic dystrophy (a chronic neurological pain syndrome), 
osteoarthritis, and other non-related physical disorders.  Of 
note is correspondence from the veteran's treating dentist 
who indicated that the veteran had aggressive occlusal wear 
throughout with vertical loss, which was consistent with the 
erosive wear patterns of a history of either or both vomiting 
and bruxing (grinding and clenching).

The veteran underwent VA mental disorder examination in 
September 2004, at the request of the Board.  The physician 
thoroughly reviewed the record, to include the veteran's 
service medical records.  The veteran reported his history of 
in-service vomiting, and indicated that ever since, he has 
been unable to keep a full meal in his stomach, explaining 
that he will vomit it up involuntarily.  Based on the mental 
status exam, the physician recorded these diagnoses referable 
to his mental state: personality disorder, not otherwise 
specified; alcohol and opioid dependence, both in remission.  

The physician opined that the veteran does not suffer from 
bulimia nervosa, as he does not meet any of the criteria in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  The Board 
notes this would include binge eating and compensatory 
behavior, such as intentional vomiting, with the intent of 
preventing weight gain.

The physician further opined that the veteran continues to 
suffer from the personality disorder for which he was 
diagnosed in service, i.e., "emotionally unstable 
personality," which "would have been a personality 
structure that is lifelong ... [and] present prior to his 
military service."  He stated that the military merely 
showed the weakness in the veteran's personality.

The Board observes that the veteran does not carry a 
diagnosis of a mental disease which is compensable under VA 
regulations.  Nor is there evidence suggesting that he did so 
in service, which was superimposed on his personality 
disorder, sufficient to warrant service connection.  VA 
psychiatric consultation in 1968, close to the veteran's date 
of separation, failed to find evidence of a disease.  Private 
treatment records dated from January 1982 to May 1997 are 
also negative for diagnosis, or treatment of symptoms, of a 
mental disability.  Results of the VA mental examination in 
September 2004 are consistent with the record.  There is 
simply nothing to suggest that the veteran suffers from a 
disease compensable under VA regulations. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim; therefore, the benefit of the 
doubt provision does not apply.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include bulimia, is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


